SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

276
KA 12-00869
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                                MEMORANDUM AND ORDER

REGINALD WILSON, ALSO KNOWN AS REGINALD M.
WILSON, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

REGINALD WILSON, DEFENDANT-APPELLANT PRO SE.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from an amended sentence of the Genesee County Court
(Robert C. Noonan, J.), rendered June 22, 2010. The amended sentence
directed defendant to pay restitution.

     It is hereby ORDERED that the amended sentence so appealed from
is unanimously affirmed.

     Same Memorandum as in People v Wilson ([appeal No. 1] ___ AD3d
___ [July 5, 2013]).




Entered: July 5, 2013                              Frances E. Cafarell
                                                   Clerk of the Court